EXHIBIT RP®FINANCIAL, LC. Financial Services Industry Consultants October 6, 2008 Board of Directors 1st Security Bancorp, Inc. 1st Security Bank of Washington 6920 220th Street, SW, Suite 200 Mountlake Terrace, Washington98043 Re:Plan of Conversion 1st Security Bancorp, Inc. 1st Security Bank of Washington Members of the Board of Directors: All capitalized terms not otherwise defined in this letter have the meanings given such terms in the Plan of Conversion (the “Plan”) adopted by the Board of Directors of1st Security Bank of Washington, Mountlake Terrace, Washington ("1st Security" or the "Bank”).Pursuant to the plan of conversion, the Bank will convert from mutual to stock form and issue all of the Bank’s outstanding capital stock to 1st Security Bancorp, Inc. (the “Company”).Simultaneously, the Company will offer shares of its common stock for sale in a public offering. We understand that in accordance with the Plan, subscription rights to purchase shares of common stock in the Company are to be issued to: (1) the Bank’s
